Citation Nr: 0619974	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for Haglund's deformity, 
left calcaneus, with calcific tendonitis, left achilles 
tendon, status post osteotomy and exostectomy, currently 
evaluated as 20-percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel





INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

When referring to the veteran's service-connected condition 
at issue, the Board will use the generic term "left foot 
disability" for ease of discussion since it has several 
component parts.  The condition was formerly called left foot 
bone spur; however, in an April 2000 rating action, the RO 
determined that the use of more specific terminology would 
help avoid confusion as to what conditions of the left foot 
had been service connected.  

The Board is remanding this case the RO via the Appeals 
Management Center (AMC).  VA will notify the veteran if 
further action is required.


REMAND

VA examination 

Service connection is also in effect for a right foot 
disability identical to that of the left foot.  The veteran 
last underwent a VA examination regarding her service-
connected left foot disability in March 2004.  In May 2006, 
she submitted medical records from a private doctor showing 
she had additional surgery on her right foot in March 2006.  
And in a June 2006 brief, her representative maintained that 
the right foot surgery would likely result in further stress 
on the left foot.



It would be helpful in adjudicating this appeal if the 
veteran was re-examined to determine the current status of 
her left foot - including any resulting impairment she may 
have from the recent surgery on her right foot, especially 
since the right foot surgery occurred since her last VA 
examination more than two years ago.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined that the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).  It also does not appear the 
claims file was reviewed in conjunction with the prior 
evaluation, for the veteran's pertinent medical history.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning her increased rating claim on 
appeal.  The VCAA letter must apprise her 
of the type of evidence needed to 
substantiate this claim, as well as 
inform her of what evidence she is 
responsible for obtaining and what 
evidence VA will obtain for her.  Also 
ask that she submit any relevant evidence 
in her possession concerning this claim.  
As well, the letter must mention the 
information or evidence needed to 
establish an effective date for this 
claim, as recently outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for the service-
connected left foot disability since 
the March 2004 VA examination.


After securing any necessary 
authorizations, request copies of all 
indicated records that have not been 
previously secured and associate them 
with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of her service-connected left 
foot disability.  The claims folder 
should be made available to and 
reviewed by the examiner for the 
pertinent medical history.  
All indicated tests and studies should 
be performed and all findings should be 
reported in detail, including range of 
motion in the left ankle (also 
specifying normal range of motion).  As 
well, the examiner should indicate 
whether the veteran has 
pain/painful motion, instability, 
premature fatigability, incoordination, 
weakness or lack of endurance, 
including at times when her symptoms 
are most prevalent ("flare ups") or 
when the left foot/ankle is used 
repeatedly over time.  And based on 
this, the examiner is requested to 
characterize the overall severity of 
the disability as, say, "moderate," 
"moderately severe," or "severe."  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

3.  Then readjudicate the claim for a 
higher rating for the service-connected 
left foot disability in light of the 
additional evidence obtained.  If a 
higher rating is not granted to the 
veteran's satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  She has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


